Citation Nr: 0625696	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to June 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision.  

The RO has considered the claim seeking service connection 
for schizophrenia on a "de novo" basis.  An unappealed 
August 1993 rating decision had previously denied such claim.  
As it is a jurisdictional matter, the Board must determine in 
the first instance whether new and material evidence has 
indeed been received to reopen the claim.  See Barnett v. 
Brown, 83 F3d. 1380 (Fed. Cir. 1996).  The matter on appeal 
has been characterized accordingly.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

An unappealed rating decision in August 1993 denied the 
veteran service connection for schizophrenia based on 
findings that the disability was not manifested in service or 
in the first postservice year (essentially, that it was 
unrelated to the veteran's service).  In February 2001 the 
appellant, in essence, sought to reopen the claim.    

In Kent v. Nicholson. 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice regarding the meaning of new and 
material evidence (to include with some specificity of what 
would be new and material evidence), as well as what evidence 
and information was necessary to substantiate the underlying 
claim.  

Here, while the veteran has received ample notice of what is 
necessary to substantiate the underlying claim, she has not 
been provided adequate notice regarding a claim to reopen in 
accordance with the Court's guidelines.  (A January 2004 
statement of the case (SOC) included the current definition 
of new and material evidence, which does not apply as the 
veteran's claim to reopen was filed prior to August 29, 2001 
and the instant petition to reopen was filed in February 
2001.)  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice advising her that because there 
was a prior final denial of her claim, 
she must submit (VA must receive) new and 
material evidence to reopen the claim, 
and the further notice required in such 
claims in accordance with the Court's 
decision in Kent, supra.  The notice must 
specifically include the appropriate 
(pre-August 29, 2001) definition of new 
and material evidence. She must also be 
specifically advised that because her 
claim was previously denied because her 
schizophrenia was not shown to be related 
to service, for evidence to be new  and 
material, it would have to address the 
matter of a nexus between her 
schizophrenia and her service, i.e., be 
competent evidence that tends to show the 
schizophrenia was incurred in or 
aggravated by service.  She should have 
ample opportunity to respond.

2.  The RO should then review the record, 
arrange for any further development 
suggested by the veteran's response, and 
readjudicate the claim.  If it continues 
to be denied, the veteran and her 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


